Case 1:21-cv-20443-DPG Document 1 Entered on FLSD Docket 02/02/2021 Page 1 of 37




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO.:____________________


   ODETTE BLANCO DE FERNANDEZ
   née BLANCO ROSELL; EMMA RUTH BLANCO,
   in her personal capacity, and as Personal
   Representative of the ESTATE OF ALFREDO
   BLANCO ROSELL, JR; HEBE BLANCO
   MIYARES, in her personal capacity, and as Personal
   Representative of the ESTATE OF BYRON
   BLANCO ROSELL; SERGIO BLANCO DE LA
   TORRE, in his personal capacity, and as
   Administrator Ad Litem of the ESTATE OF
   ENRIQUE BLANCO ROSELL; EDUARDO
   BLANCO DE LA TORRE, as Administrator Ad
   Litem of the ESTATE OF FLORENTINO
   BLANCO ROSELL; LIANA MARIA BLANCO;
   SUSANNAH VALENTINA BLANCO; LYDIA
   BLANCO BONAFONTE; JACQUELINE M.
   DELGADO; BYRON DIAZ BLANCO, JR.;
   MAGDELENA BLANCO MONTOTO;
   FLORENTINO BLANCO DE LA TORRE; JOSEPH
   E. BUSHMAN; CARLOS BLANCO DE LA
   TORRE; and GUILLERMO BLANCO DE LA
   TORRE;

          Plaintiffs,

          v.

   CROWLEY MARITIME CORPORATION;
   CROWLEY LINER SERVICES, INC.;
   CROWLEY LATIN AMERICA SERVICES, LLC;
   and CROWLEY LOGISTICS, INC.

         Defendants.
   _________________________________________ /
Case 1:21-cv-20443-DPG Document 1 Entered on FLSD Docket 02/02/2021 Page 2 of 37




                                     AMENDED COMPLAINT

            Odette Blanco de Fernandez née Blanco Rosell (“Odette Blanco Rosell”); Emma Ruth

  Blanco, in her personal capacity, and as Personal Representative of the Estate of Alfredo Blanco

  Rosell, Jr; Hebe Blanco Miyares, in her personal capacity, and as Personal Representative of the

  Estate of Byron Blanco Rosell; Sergio Blanco, in his personal capacity, and as Administrator Ad

  Litem of the Estate of Enrique Blanco Rosell; Eduardo Blanco de la Torre, as Administrator Ad

  Litem of the Estate of Florentino Blanco Rosell; Liana Maria Blanco; Susannah Valentina

  Blanco; Lydia Blanco Bonafonte; Jacqueline M. Delgado; Byron Diaz Blanco, Jr.; Magdelena

  Blanco Montoto; Florentino Blanco de la Torre; Joseph E. Bushman; Carlos Blanco de la Torre;

  and Guillermo Blanco de la Torre (“Plaintiffs”), by and through counsel, as and for their

  Complaint against Crowley Maritime Corporation (“Crowley Maritime”); Crowley Liner

  Services Inc. (“Crowley Liner”); Crowley Latin America Services, LLC (“Crowley Latin”); and

  Crowley Logistics, Inc. (“Crowley Logistics) (collectively, “Defendants,” or “Crowley”) hereby

  allege:

                                  PRELIMINARY STATEMENT

            1.    Plaintiffs bring this action to recover damages and interest under the Cuban Liberty

  and Democratic Solidarity (LIBERTAD) Act of 1996, codified at 22 U.S.C. § 6021, et seq. (the

  “Helms-Burton Act” or “Act”) against Defendants for trafficking in property which was

  confiscated by the Cuban Government on or after January 1, 1959 and as to which Plaintiffs own

  claims.

            2.    On September 29, 1960, the Cuban Government published the announcement of

  the confiscation without compensation of the following property of Plaintiff Odette Blanco Rosell




                                                   2
Case 1:21-cv-20443-DPG Document 1 Entered on FLSD Docket 02/02/2021 Page 3 of 37




  and her siblings, Alfredo Blanco Rosell, Jr.; Florentino Blanco Rosell; Enrique Blanco Rosell; and

  Byron Blanco Rosell (collectively, the “Blanco Rosell Siblings”):

         One: To confiscate, on behalf of the Cuban State, all of the property and rights,
         whatever their nature, forming the assets of the persons listed in the first Whereas,
         with the exception of property and rights that are strictly of a personal nature.
         Two: To confiscate, on behalf of the Cuban State, all shares or stock certificates
         representing capital of the entities listed in the [other] Whereas of this resolution,
         along with all of their properties, rights, and shares that are issued and in circulation.
         Three: To order the transfer of the properties, rights, and shares forming the assets
         of the legal entities listed in the preceding provision to the National Institute for
         Agrarian Reform (I.N.R.A.).
         Four: This resolution to be published in the OFFICIAL GAZETTE of the Republic
         for purposes of notification and fulfillment of what is provided for by Law No. 715
         of 1960.
  Resolution No. 436 published in the Cuban Official Gazette dated September 29, 1960 at

  23405 - 23406 (English translation).

         3.      The “persons listed in the first Whereas” in Resolution No. 436 above is a reference

  to the Blanco Rosell Siblings, who had been the subject of “investigations” carried out by the

  Cuban Government. See id. at 23405 (first Whereas clause) (“Whereas: Having considered cases

  number 3-2-3143, 3-2-8990 and 3-2-9832, regarding the investigations carried out on the

  following persons: Alfredo, Enrique, Florentino, Byron, and Odette Blanco Rosell.”).

         4.      The Blanco Rosell Siblings’ property confiscated by the Cuban Government

  included all of their “property and rights, whatever their nature,” including but not limited to:

         (a) their wholly owned company, Maritima Mariel SA, and the 70-Year Concession
         held by Maritima Mariel SA, to develop docks, warehouses and port facilities on
         Mariel Bay, a deep water harbor located on the north coast of Cuba; and

         (b) their wholly owned companies, Central San Ramón and Compañia Azucarera
         Mariel S.A., including those companies’ extensive land holdings (approximately
         11,000 acres) on the southeast, south and west sides of Mariel Bay, which included
         a number of improvements such as roads, railways, buildings, and utilities




                                                     3
Case 1:21-cv-20443-DPG Document 1 Entered on FLSD Docket 02/02/2021 Page 4 of 37




  See Resolution No. 436 published in the Cuban Official Gazette dated September 29, 1960 at

  23406 (English translation). (“Confiscated Property”).

         5.      The Blanco Rosell Siblings were not U.S. citizens when the Cuban Government

  confiscated their Confiscated Property in 1960. They fled Cuba after the confiscation and became

  U.S. citizens before March 12, 1996, the date the Helms-Burton Act was signed into law. Today,

  only Plaintiff Odette Blanco de Fernandez, née Blanco Rosell, age 91, is alive.

         6.      In 1996, the U.S. Congress passed the Helms-Burton Act, and President Bill

  Clinton signed the Act into law on March 12, 1996. Title III of the Act, which took effect in

  August 1996, imposes liability against persons who “traffic” in property confiscated by the Cuban

  Government on or after January 1, 1959, the claims to which are owned by U.S. nationals,

  including persons who became U.S. nationals before March 12, 1996.

         7.      Although Title III’s creation of liability as to those engaged in trafficking has

  remained in force since August 1996, the ability of any potential plaintiff to bring a private right

  of action for Title III violations had been suspended by the President every six months (pursuant

  to authority granted in the Act) until May 2019, when President Donald Trump allowed the

  suspension of Title III’s private right of action to lapse, thereby allowing such actions to proceed.

                                              PARTIES

         I.      Plaintiffs

         8.      Plaintiff Odette Blanco de Fernandez, née Blanco Rosell, is a United States national

  within the meaning of 22 U.S.C. § 6023(15)(A). She owned her claim to the Confiscated Property

  on March 12, 1996, which claim she still owns. She became a naturalized U.S. citizen on

  September 8, 1971. She resides in Miami-Dade County, Florida.




                                                   4
Case 1:21-cv-20443-DPG Document 1 Entered on FLSD Docket 02/02/2021 Page 5 of 37




         9.     Plaintiff Estate of Alfredo Blanco Rosell, deceased, is represented through its

  Personal Representative, Emma Ruth Blanco. Alfredo Blanco Rosell was a United States national

  within the meaning of 22 U.S.C. § 6023(15)(A). He became a naturalized U.S. citizen on August

  26, 1970. He owned his claim to the Confiscated Property on March 12, 1996. Prior to his death

  on December 10, 2006, he resided in Miami-Dade County, Florida.

         10.    Plaintiff Estate of Byron Blanco Rosell, deceased, is represented through its

  Personal Representative, Hebe Blanco Miyares. Byron Blanco Rosell was a United States national

  within the meaning of 22 U.S.C. § 6023(15)(A). He became a naturalized U.S. citizen in or around

  1972. He owned his claim to the Confiscated Property on March 12, 1996. Prior to his death on

  February 25, 2001, he resided in Miami-Dade County, Florida.

         11.    Plaintiff Estate of Enrique Blanco Rosell, deceased, is represented through its

  Administrator Ad Litem Sergio Blanco. Enrique Blanco Rosell was a United States national within

  the meaning of 22 U.S.C. § 6023(15)(A). He became a naturalized U.S. citizen on September 23,

  1970. He owned his claim to the Confiscated Property on March 12, 1996. Prior to his death on

  November 27, 2014, his last known place of residence was San Juan, Puerto Rico.

         12.    Plaintiff Estate of Florentino Blanco Rosell, deceased, is represented through its

  Administrator Ad Litem Eduardo Blanco de la Torre. Florentino Blanco Rosell was a United States

  national within the meaning of 22 U.S.C. § 6023(15)(A). He became a naturalized U.S. citizen in

  or around 1975. He owned his claim to the Confiscated Property on March 12, 1996. Prior to his

  death on March 18, 2005, his last known place of residence was Baldrich, Puerto Rico.

         13.    Plaintiff Emma Ruth Blanco is a United States national within the meaning of 22

  U.S.C. § 6023(15)(A). She is Alfredo Blanco Rosell’s daughter. To the extent that Alfredo Blanco




                                                 5
Case 1:21-cv-20443-DPG Document 1 Entered on FLSD Docket 02/02/2021 Page 6 of 37




  Rosell’s claim does not remain with his Estate, she inherited and owns a portion of that claim. She

  became a naturalized U.S. citizen on January 4, 1973. She resides in Miami-Dade County, Florida.

         14.     Plaintiff Liana Maria Blanco is a United States national within the meaning of 22

  U.S.C. § 6023(15)(A). She is Alfredo Blanco Rosell’s daughter. To the extent that Alfredo Blanco

  Rosell’s claim does not remain with his Estate, she inherited and owns a portion of that claim.

  Upon knowledge, information and belief, she became a naturalized U.S. citizen prior to March 12,

  1996. She resides in Miami-Dade County, Florida.

         15.     Plaintiff Susannah Valentina Blanco is a United States national within the meaning

  of 22 U.S.C. § 6023(15)(A). She is Alfredo Blanco Rosell’s granddaughter. To the extent that

  Alfredo Blanco Rosell’s claim does not remain with his Estate, she inherited and owns a portion

  of that claim. Upon knowledge, information and belief, she became a naturalized U.S. citizen prior

  to March 12, 1996. She resides in Miami-Dade County, Florida.

         16.     Plaintiff Hebe Blanco Miyares is a United States national within the meaning of 22

  U.S.C. § 6023(15)(A). She is Byron Blanco Rosell’s daughter. To the extent that Byron Blanco

  Rosell’s claim does not remain with his Estate, she inherited and owns a portion of that claim. She

  became naturalized U.S. citizen on September 23, 1970. She resides in Miami-Dade County,

  Florida.

         17.     Plaintiff Lydia Blanco Bonafonte is a United States national within the meaning of

  22 U.S.C. § 6023(15)(A). She Byron Blanco Rosell’s daughter. To the extent that Byron Blanco

  Rosell’s claim does not remain with his Estate, she inherited and owns a portion of that claim. She

  became a naturalized U.S. citizen on September 17, 1971. She resides in Miami-Dade County,

  Florida.




                                                  6
Case 1:21-cv-20443-DPG Document 1 Entered on FLSD Docket 02/02/2021 Page 7 of 37




         18.     Plaintiff Jacqueline M. Delgado is a United States national within the meaning of

  22 U.S.C. § 6023(15)(A). She is Byron Blanco Rosell’s daughter. To the extent that Byron Blanco

  Rosell’s claim does not remain with his Estate, she inherited and owns a portion of that claim. She

  became a naturalized U.S. citizen on February 18, 1970. She resides in Miami-Dade County,

  Florida.

         19.     Plaintiff Byron Diaz Blanco, Jr. is a United States national within the meaning of

  22 U.S.C. § 6023(15)(A). He is Byron Blanco Rosell’s son. To the extent that Byron Blanco

  Rosell’s claim does not remain with his Estate, Byron Diaz Blanco, Jr. inherited and owns a portion

  of that claim. He became a naturalized U.S. citizen before March 12, 1996. He resides in Orange

  County, California.

         20.     Plaintiff Magdelena Blanco Montoto is a United States national within the meaning

  of 22 U.S.C. § 6023(15)(A). She Florentino Blanco Rosell’s daughter. To the extent that

  Florentino Blanco Rosell’s claim does not remain with his Estate, she inherited and owns a portion

  of that claim. She became a naturalized U.S. citizen on June 21, 1977.        She resides in Coral

  Gables, Florida.

         21.     Plaintiff Sergio Blanco is a United States national within the meaning of 22 U.S.C.

  § 6023(15)(A). He is Florentino Blanco Rosell’s son and Enrique Blanco Rosell’s nephew. To

  the extent that Florentino Blanco Rosell’s claim does not remain with his Estate, Sergio Blanco

  inherited and owns a portion of that claim. In addition, to the extent Enrique Blanco Rosell’s claim

  does not remain with his Estate, Sergio Blanco inherited and owns all of that claim. He became a

  naturalized U.S. citizen on January 25, 1982. He resides in Guaynabo, Puerto Rico.

         22.     Plaintiff Florentino Blanco de la Torre is a United States national within the

  meaning of 22 U.S.C. § 6023(15)(A). He is Florentino Blanco Rosell’s son. To the extent that



                                                   7
Case 1:21-cv-20443-DPG Document 1 Entered on FLSD Docket 02/02/2021 Page 8 of 37




  Florentino Blanco Rosell’s claim does not remain with his Estate, Florentino Blanco de la Torre

  inherited and owns a portion of that claim. He became a naturalized U.S. citizen before March 12,

  1996. He resides in Gauynabo, Puerto Rico.

         23.     Plaintiff Joseph E. Bushman is a United States national within the meaning of 22

  U.S.C. § 6023(15)(A). He is the surviving husband of Florentino Blanco Rosell’s daughter, Maria

  Elena Blanco. To the extent that Florentino Blanco Rosell’s claim does not remain with his Estate,

  Joseph E. Bushman inherited and owns a portion of that claim. He was born a U.S. citizen prior

  to March 12, 1996, and has remained a U.S. citizen his entire life. He resides in Sumter County,

  Florida.

         24.     Plaintiff Carlos Blanco de la Torre is a United States national within the meaning

  of 22 U.S.C. § 6023(15)(A). He is Florentino Blanco Rosell’s son. To the extent that Florentino

  Blanco Rosell’s claim does not remain with his Estate, Carlos Blanco de la Torre inherited and

  owns a portion of that claim. He became a naturalized U.S. citizen on February 26, 1985. He

  resides in Gauynabo, Puerto Rico.

         25.     Plaintiff Guillermo Blanco de la Torre is a United States national within the

  meaning of 22 U.S.C. § 6023(15)(A). He is Florentino Blanco Rosell’s son. To the extent that

  Florentino Blanco Rosell’s claim does not remain with his Estate, Guillermo Blanco de la Torre

  inherited and owns a portion of that claim. He became a naturalized U.S. citizen before March 12,

  1996. He resides in San Juan, Puerto Rico.

         II.     Defendants

         26.     Defendant Crowley Maritime is a diversified marine transportation and logistics

  company, incorporated under the laws of the State of Delaware. As discussed herein, see infra at

  ¶¶ 31, 104, Crowley Maritime is, inter alia, the beneficial owner and commercial operator of



                                                  8
Case 1:21-cv-20443-DPG Document 1 Entered on FLSD Docket 02/02/2021 Page 9 of 37




  vessels that have trafficked in the Confiscated Property, the claims to which are owned by

  Plaintiffs. Crowley Maritime’s principal place of business is located at 9487 Regency Square

  Blvd., Jacksonville, Florida 32225. Crowley Maritime does business in this District, and has

  offices in this District located at 4300 McIntosh Rd., Fort Lauderdale, Florida 33316.

         27.     Defendant Crowley Liner, a privately held subsidiary of Crowley Maritime, is the

  flagship unit of Crowley Maritime. It provides scheduled ocean transport services between the

  United States and ports in Central America, the Bahamas, and the Caribbean, including the

  Dominican Republic, Haiti, and Cuba. As discussed herein, see infra at ¶¶ 102, 105, Crowley

  Liner is, inter alia, the operator of vessels that have trafficked in the Confiscated Property, the

  claims to which are owned by Plaintiffs. Crowley Liner is incorporated under the laws of the State

  of Delaware. Crowley Liner’s principal place of business at 9487 Regency Square Blvd., Suite

  101, Jacksonville, Florida 32225. Crowley Liner does business in this District, and has offices

  in this District located at 4300 McIntosh Rd., Fort Lauderdale, Florida 33316.

         28.     Defendant Crowley Latin is a privately held subsidiary of Crowley Maritime. As

  discussed herein, see infra at ¶ 103, Crowley Latin, inter alia, is the registered owner of vessels

  that have trafficked in the Confiscated Property, the claims to which are owned by Plaintiffs.

  Crowley Latin is incorporated under the laws of the Cayman Islands. Its principal place of business

  is located at 9487 Regency Square Blvd., Jacksonville, Florida 32225. Even though Crowley

  Latin’s principal place of business is in Florida, and even though Crowley Latin conducts business

  in Florida, Crowley Latin is not registered with the Florida Corporations Division.

         29.     Defendant Crowley Logistics, a privately held subsidiary of Crowley Maritime, is

  primarily engaged in furnishing shipping information and acting as the agent in arranging

  transportation for freight and cargo. Crowley Logistics also acts as a freight forwarder to undertake



                                                   9
Case 1:21-cv-20443-DPG Document 1 Entered on FLSD Docket 02/02/2021 Page 10 of 37




   the transportation of goods from shippers to receivers for a charge covering the entire

   transportation, and, in turn, makes use of the services of other transportation establishments as

   instrumentalities in effecting delivery. Its principal place of business is located at 9487 Regency

   Square Blvd., Jacksonville, Florida 32225. Crowley Logistics does business in this District, and

   has offices in this District located at 4300 McIntosh Rd., Fort Lauderdale, Florida 33316.

          30.     According to the International Maritime Organization (“IMO”), a specialized

   agency of the United Nations responsible for regulating shipping, two vessels — the Tucana J

   (IMO # 9355472), and the K-Storm (IMO # 9389435) — that are registered to Crowley Latin and

   operated by Defendant Crowley Liner, repeatedly docked at the Port of Mariel between January

   2019 and January 2021.

          31.     Defendant Crowley Maritime is the beneficial owner and commercial operator of

   both the Tucana J and the K-Storm.

          32.     According to the IMO, two other vessels — the Pavo J (IMO # 9355458) and the

   Paradero (IMO # 9368998) — are both operated by Crowley Liner, and both vessels docked at the

   Port of Mariel and engaged in commercial transactions with it and the Zona Especial De Desarollo

   Mariel (“ZEDM”) (a/k/a Mariel Special Economic Zone) between May 2019 and August 2020.

          33.     Between January 2019 and January 2021, the Tucana J, the K-Storm, the Pavo J,

   and the Paradero, were knowingly and intentionally directed by Defendants to the Port of Mariel

   at least 43 times, where each of them, for themselves and on behalf of and/or at the direction of

   Defendants, engaged in commercial activity using or otherwise benefiting from the Confiscated

   Property which constitutes trafficking as defined in 22 U.S.C. § 6023(13)(A)(ii).

          34.     In addition, while at the Port of Mariel, the Tucana J, the K-Storm, the Pavo J, and

   the Paradero engaged in commercial activities at least 43 times, whereby each of the Defendants



                                                   10
Case 1:21-cv-20443-DPG Document 1 Entered on FLSD Docket 02/02/2021 Page 11 of 37




   for themselves and/or the other Defendants, caused, directed, participated in, or profited from

   trafficking by another person, or otherwise engaged in trafficking through another person without

   the authorization of Plaintiffs which constitutes trafficking as defined in 22 U.S.C. §

   6023(13)(A)(iii).

          35.     On 25 of those 43 voyages, the Tucana J, the K-Storm, the Pavo J, and the Paradero

   departed from Port Everglades in Fort Lauderdale (within this District) and went straight to the

   Port of Mariel in Cuba where, as discussed above and more fully herein, see infra at ¶¶ 99 - 123,

   they engaged in acts of “trafficking” without Plaintiffs’ authorization in the Confiscated Property,

   the claims to which are owned by Plaintiffs. On every one of those 43 trafficking voyages, Port

   Everglades was the first U.S. port at which the Tucana J, the K-Storm, the Pavo J, and the Paradero

   docked upon their return to the United States.1

          36.     Defendants’ trafficking in the Confiscated Property did not begin in 2019. As

   discussed more fully herein, see infra at ¶¶ 100 - 101, Defendants admit that they have been

   engaging in commercial activity between the United States and Cuba since at least 2001.

          37.     In fact, in 2014, one of Defendants’ ships was the very first ship to dock at the Port

   of Mariel and therefore also trafficked in the Confiscated Property without the authorization of

   Plaintiffs after directly sailing from Port Everglades in Fort Lauderdale within this District: “When

   Cuba cut the ribbon on its nearly $1 billion mega-port at Mariel on Monday, the first ship at the

   dock came from South Florida's Port Everglades.” Doreen Hemlock, “South Florida ship first into

   Cuba's Mariel mega-port” South Florida SunSentinel, Feb. 1, 2014.2



   1
     Sometimes the vessels also docked at foreign ports in Central America and/or in Mexico before
   returning to Port Everglades.
   2
     https://www.sun-sentinel.com/business/fl-xpm-2014-02-01-fl-cuba-trade-florida-20140201-story.html)
   (last visited February 2, 2021).

                                                     11
Case 1:21-cv-20443-DPG Document 1 Entered on FLSD Docket 02/02/2021 Page 12 of 37




                                    JURISDICTION AND VENUE

           38.    This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

   Plaintiffs’ claims arise under the laws of the United States, specifically Title III of the Helms-

   Burton Act, 22 U.S.C. §§ 6081–85.

           39.     The amount in controversy in this action exceeds $50,000, exclusive of interest,

   treble damages, court costs, and reasonable attorneys’ fees. 22 U.S.C. § 6082(b).

           40.    Defendant Crowley Maritime is subject to the personal jurisdiction of this Court

   because its principal place of business is located in Florida and because it conducts business in this

   District.

           41.    Defendant Crowley Maritime is subject to the personal jurisdiction of this Court

   pursuant to Federal Rule of Civil Procedure 4(k)(1)(A) and pursuant to Fla. Stat. § 48.193

   including subsections §§ 48.193 (1)(a)1, 48.193 (1)(a)2, and 48.193 (1)(a)6 and 48.193(2) thereof,

   because, inter alia, (a) Crowley Maritime is engaged in substantial and not isolated activity within

   this State; (b) Crowley Maritime committed and continues to commit acts of trafficking as defined

   in the Helms Burton Act, 22 U.S.C. § 6023(13) within the state of Florida and within this judicial

   District and thus is subject to personal jurisdiction in the state courts of Florida and in this Court;

   (c) because Crowley Maritime, personally or through its agents, is operating, conducting, engaging

   in, or carrying on a business or business venture in Florida, or has an office or agency in Florida,

   and within this District, including offices located at 4300 McIntosh Road, Fort Lauderdale, Florida

   33316; and/or (d) is causing injury to persons who reside in this state arising out of acts or

   omissions by Crowley Maritime and/or its agents outside this State while Crowley Maritime and/or

   its agents were engaged in the solicitation of service activities within this State.




                                                     12
Case 1:21-cv-20443-DPG Document 1 Entered on FLSD Docket 02/02/2021 Page 13 of 37




          42.     Defendant Crowley Liner is subject to the personal jurisdiction of this Court

   because its principal place of business is located in Florida.

          43.     Defendant Crowley Liner is subject to the personal jurisdiction of this Court

   pursuant to Federal Rule of Civil Procedure 4(k)(1)(A) and pursuant to Fla. Stat. § 48.193

   including subsections §§ 48.193 (1)(a)1, 48.193 (1)(a)2, and 48.193 (1)(a)6 and 48.193(2) thereof,

   because, inter alia, (a) Crowley Liner is engaged in substantial and not isolated activity within this

   State; (b) Crowley Liner committed and continues to commit acts of trafficking as defined in the

   Helms Burton Act, 22 U.S.C. § 6023(13) within the state of Florida and within this judicial District

   and thus is subject to personal jurisdiction in the state courts of Florida and in this Court; (c)

   because Crowley Liner, personally or through its agents, is operating, conducting, engaging in, or

   carrying on a business or business venture in Florida, or has an office or agency in Florida, and

   within this District, including offices located at 4300 McIntosh Road, Fort Lauderdale, Florida

   33316; and/or (d) is causing injury to persons who reside in this state arising out of acts or

   omissions by Crowley Liner and/or its agents outside this State while Crowley Liner and/or its

   agents were engaged in the solicitation of service activities within this State.

          44.     Defendant Crowley Latin is subject to the personal jurisdiction of this Court

   because its principal place of business is located in Florida.

          45.     Defendant Crowley Latin is subject to the personal jurisdiction of this Court

   because its principal place of business is located in Florida. Defendant Crowley Latin is subject

   to the personal jurisdiction of this Court pursuant to Federal Rule of Civil Procedure 4(k)(1)(A)

   and pursuant to Fla. Stat. § 48.193 including subsections §§ 48.193 (1)(a)1, 48.193 (1)(a)2, and

   48.193 (1)(a)6 and 48.193(2) thereof, because, inter alia, (a) Crowley Latin is engaged in

   substantial and not isolated activity within this State; (b) Crowley Latin committed and continues



                                                    13
Case 1:21-cv-20443-DPG Document 1 Entered on FLSD Docket 02/02/2021 Page 14 of 37




   to commit acts of trafficking as defined in the Helms Burton Act, 22 U.S.C. § 6023(13) within the

   state of Florida and within this judicial District and thus is subject to personal jurisdiction in the

   state courts of Florida and in this Court; (c) because Crowley Latin, personally or through its

   agents, is operating, conducting, engaging in, or carrying on a business or business venture in

   Florida, or has an office or agency in Florida, and within this District; and/or (d) is causing injury

   to persons who reside in this state arising out of acts or omissions by Crowley Latin and/or its

   agents outside this State while Crowley Latin and/or its agents were engaged in the solicitation of

   service activities within this State.

           46.     Defendant Crowley Logistics is subject to the personal jurisdiction of this Court

   because its principal place of business is located in Florida.

           47.     Defendant Crowley Logistics is subject to the personal jurisdiction of this Court

   pursuant to Federal Rule of Civil Procedure 4(k)(1)(A) and pursuant to Fla. Stat. § 48.193

   including subsections §§ 48.193 (1)(a)1, 48.193 (1)(a)2, 48.193 (1)(a)6, and 48.193(2) thereof,

   because, inter alia, (a) Crowley Logistics is engaged in substantial and not isolated activity within

   this State; (b) Crowley Liner committed and continues to commit acts of trafficking as defined in

   the Helms Burton Act, 22 U.S.C. § 6023(13) within the state of Florida and within this judicial

   District and thus is subject to personal jurisdiction in the state courts of Florida and in this Court;

   (c) because Crowley Logistics, personally or through its agents, is operating, conducting, engaging

   in, or carrying on a business or business venture in Florida, or has an office or agency in Florida,

   and within this District, including offices located at 4300 McIntosh Road, Fort Lauderdale, Florida

   33316; and/or (d) is causing injury to persons who reside in this state arising out of acts or

   omissions by Crowley Logistics and/or its agents outside this State while Crowley Logistics and/or

   its agents were engaged in the solicitation of service activities within this State.



                                                     14
Case 1:21-cv-20443-DPG Document 1 Entered on FLSD Docket 02/02/2021 Page 15 of 37




          48.     Venue is proper in this District under 28 U.S.C. § 1391(b)(1) because a substantial

   part of the events or omissions giving rise to Plaintiffs’ claims occurred in this District. See supra

   ¶ 35) (25 of the 43 trafficking voyages of the Tucana J, the K-Storm, the Pavo J, and the Paradero

   to the Port of Mariel since January 2019 departed from Port Everglades in Fort Lauderdale, which

   is within this District. Moreover, Fort Everglades was the first U.S. port at which the Tucana J,

   the K-Storm, the Pavo J, and the Paradero docked after leaving the Port of Mariel).

          49.     In addition, venue is proper in this District because, as noted above (see supra

   ¶ 37), the very first ship that trafficked in the Confiscated Property by docking at the Port of Mariel

   in 2014 was one of Defendants’ ships that sailed from Port Everglades within this District.

          50.     Moreover, venue is proper in this District because Defendants personally or through

   their agents, are operating, conducting, engaging in, or carrying on businesses or business ventures

   in Florida, or have offices or agencies in Florida, and within this District, including offices located

   at 4300 McIntosh Road, Fort Lauderdale, Florida 33316.

          51.     Contemporaneous with this filing, Plaintiffs have paid the special fee for filing an

   action under Title III of the Helms-Burton Act, 22 U.S.C. § 6082(i), which is $6,548 pursuant to

   the fee schedule adopted by the Judicial Conference in September 2018.

                                     THE HELMS-BURTON ACT

          I.      Background

          52.     The Helms-Burton Act, signed into law on March 12, 1996, had several goals,

   including to “protect United States nationals against confiscatory takings and the wrongful

   trafficking in property confiscated by the Castro regime,” 22 U.S.C. § 6022(6). Further, Congress

   determined that “‘trafficking’ in confiscated property provides badly needed financial benefit,

   including hard currency, oil, and productive investment and expertise to the … Cuban Government



                                                     15
Case 1:21-cv-20443-DPG Document 1 Entered on FLSD Docket 02/02/2021 Page 16 of 37




   and thus undermines the foreign policy of the United States,” which foreign policy includes

   “protect[ing] claims of United States nationals who had property wrongfully confiscated by the

   Cuban Government.” 22 U.S.C. § 6081(6).

          53.     Congress found that international law “lacks fully effective remedies” for the

   “unjust enrichment from the use of wrongfully confiscated property by governments and private

   entities at the expense of the rightful owners of the property.” 22 U.S.C. § 6081(8).

          54.     Congress thus decided that “the victims of these confiscations should be endowed

   with a judicial remedy in the courts of the United States that would deny traffickers any profits

   from economically exploiting Castro’s wrongful seizures.” 22 U.S.C. § 6081(11). The result was

   Title III of the Helms-Burton Act – “Protection of Property Rights of United States Nationals” –

   which imposes liability on persons trafficking in property confiscated from a U.S. national by the

   Cuban Government on or after January 1, 1959, and which authorizes a private right of action for

   damages against such traffickers. See 22 U.S.C. § 6082.

          55.     The Helms-Burton Act authorizes the President (or his delegate, the Secretary of

   State) to suspend for periods of up to six months at a time (1) the Title III private right of action,

   22 U.S.C. § 6085(c); and/or (2) the effective date of Title III of August 1, 1996, 22 U.S.C. §

   6085(b).

          56.     Although President Clinton suspended the private right of action under Title III on

   July 16, 1996 for six months, the August 1, 1996 effective date was not suspended. Title III of the

   Act came into effect on August 1, 1996. Starting on that date, traffickers of confiscated property

   were liable to U.S. nationals with claims to that property but could not be sued while the private

   right of action remained suspended.




                                                    16
Case 1:21-cv-20443-DPG Document 1 Entered on FLSD Docket 02/02/2021 Page 17 of 37




           57.       President Clinton and subsequent administrations renewed the suspension of the

   Title III private right of action, typically for six months at a time, by decision of the President or

   Secretary of State.      There was never any guarantee future presidents would continue the

   suspensions, and the operative provisions of the Act have remained in effect continuously since

   1996.

           58.       On April 17, 2019, Secretary of State Pompeo announced that the Trump

   Administration would no longer suspend the right to bring an action under Title III, effective May

   2, 2019.

           II.       The Helms-Burton Act’s Private Right of Action

           59.       Title III of the Helms-Burton Act provides the following private right of action:

           (1) Liability for trafficking. — (A) Except as otherwise provided in this section,
           any person that, after the end of the 3-month period beginning on the effective date
           of this title, traffics in property which was confiscated by the Cuban Government
           on or after January 1, 1959, shall be liable to any United States national who owns
           the claim to such property for money damages...

   22 U.S.C. § 6082(a)(1).

           60.       The Act defines “person” as “any person or entity, including any agency or

   instrumentality of a foreign state.” 22 U.S.C. § 6023(11).

           61.       The Act defines “United States national” to include “any United States citizen[.]”

   22 U.S.C. § 6023(15).

           62.       A person “traffics” in confiscated property if that person “knowingly and

   intentionally”:

           (i)       sells, transfers, distributes, dispenses, brokers, manages, or otherwise
                     disposes of confiscated property, or purchases, leases, receives, possesses,
                     obtains control of, manages, uses, or otherwise acquires or holds an interest
                     in confiscated property,

           (ii)      engages in a commercial activity using or otherwise benefiting from


                                                      17
Case 1:21-cv-20443-DPG Document 1 Entered on FLSD Docket 02/02/2021 Page 18 of 37




                  confiscated property, or

          (iii)   causes, directs, participates in, or profits from, trafficking (as described in
                  clause (i) or (ii)) by another person, or otherwise engages in trafficking (as
                  described in clause (i) or (ii)) through another person, without the
                  authorization of any United States national who holds a claim to the
                  property.

          without the authorization of any United States national who holds a claim to the
          property

   22 U.S.C. § 6023(13).

          63.     The Act defines “property” as “any property (including patents, copyrights,

   trademarks, and any other form of intellectual property), whether real, personal, or mixed, and any

   present, future, or contingent right, security, or other interest therein, including any leasehold

   interest.” 22 U.S.C. § 6023(12).

          64.     The Act defines “confiscated” in relevant part as:

                  [T]he nationalization, expropriation, or other seizure by the Cuban
                  Government of ownership or control of property, on or after January 1, 1959
                  —

                  (i)      without the property having been returned or adequate and effective
                           compensation provided; or

                  (ii)     without the claim to the property having been settled pursuant to an
                           international claims settlement agreement or other mutually
                           accepted settlement procedure.

   22 U.S.C. § 6023(4)(A).

          65.     The Act defines “confiscated” in relevant part as “the nationalization,

   expropriation, or other seizure by the Cuban Government of ownership or control of property, on

   or after January 1, 1959 — (i) without the property having been returned or adequate and effective

   compensation provided; or (ii) without the claim to the property having been settled pursuant to




                                                    18
Case 1:21-cv-20443-DPG Document 1 Entered on FLSD Docket 02/02/2021 Page 19 of 37




   an international claims settlement agreement or other mutually accepted settlement procedure.”

   22 U.S.C. § 6023(4)(A).

          66.     The term “knowingly” under the Act means “with knowledge or having reason to

   know.” 22 U.S.C. § 6023(9).

          67.     The Helms-Burton Act adopts the definition of “commercial activity” under 28

   U.S.C. § 1603(d), see 22 U.S.C. § 6023(3), which defines the term as “either a regular course of

   commercial conduct or a particular commercial transaction or act. The commercial character of an

   activity shall be determined by reference to the nature of the course of conduct or particular

   transaction or act, rather than by reference to its purpose.” 28 U.S.C. § 1603(d).

          68.     Since March 12, 1996, when the Helms-Burton Act was signed into law, it has been

   clear that companies doing business with Cuba or in Cuba could face potential liability under the

   Helms-Burton Act if they knowingly and intentionally traffic in confiscated property.

          69.     Companies doing business in and/or with Cuba have therefore been on notice since

   March 12, 1996 that they could face liability under the Helms-Burton Act for trafficking in

   confiscated property.

          III.    Remedies Under the Helms-Burton Act’s Private Right of Action

           70.    A person who “traffics” in a U.S. national’s confiscated property under the Helms-

     Burton Act is liable to a plaintiff for money damages equal to:

          (i)     the amount which is the greater of —
                                …
                  (II) the amount determined [by a court-appointed special master], plus
                  interest; or

                  (III) the fair market value of that property, calculated as being either the
                  current value of the property, or the value of the property when confiscated
                  plus interest, whichever is greater[.]

   22 U.S.C. § 6082(a)(1)(A)(i).


                                                   19
Case 1:21-cv-20443-DPG Document 1 Entered on FLSD Docket 02/02/2021 Page 20 of 37




          71.     Interest under the Act accrues from “the date of confiscation of the property

   involved to the date on which the action is brought.” 22 U.S.C. § 6082(a)(1)(B). Interest is

   calculated “at a rate equal to the weekly average 1-year constant maturity Treasury yield, as

   published by the Board of Governors of the Federal Reserve System” for the calendar week

   preceding the date of confiscation and compounded annually. 28 U.S.C. § 1961(a) (incorporated

   by reference in 22 U.S.C. § 6082(a)(1)(B)).

          72.     A person who “traffics” in a U.S. national’s confiscated property under the Act is

   also liable for a plaintiffs’ court costs and reasonable attorneys’ fees.        See 22 U.S.C. §

   6082(a)(1)(A)(ii).

          73.     The Act provides for “Increased Liability”

          … If the claimant in an action under this subsection… provides, after the end of the
          3-month period described in paragraph (1) notice to —

          (i)     a person against whom the action is to be initiated, or

          (ii)    a person who is to be joined as a defendant in the action,

          (iii)   at least 30 days before initiating the action or joining such person as a
                  defendant, as the case may be, and that person, after the end of the 30-day
                  period beginning on the date the notice is provided, traffics in the
                  confiscated property that is the subject of the action, then that person shall
                  be liable to that claimant for damages computed in accordance with
                  subparagraph (C).

   See 22 U.S.C. §§ 6082(a)(3)(B) and 22 U.S.C. 6082(a)(3)(C)(ii) (allowing damages “3 times the

   amount determined applicable under paragraph (1)(A)).




                                                   20
Case 1:21-cv-20443-DPG Document 1 Entered on FLSD Docket 02/02/2021 Page 21 of 37




                                    FACTUAL ALLEGATIONS

           I.      The Confiscated Property

           74.     Plaintiffs are U.S. nationals as defined by 22 U.S.C. § 6023(15)(A), who own

   claims to the Confiscated Property, which includes a 70-year Concession to develop docks,

   warehouses and port facilities on Mariel Bay.

                   A.     Maritima Mariel SA and the 70-Year Concession

           75.     Maritima Mariel SA (“Maritima Mariel”) was a Cuban corporation set up in 1954

   and owned in equal parts by the Blanco Rosell Siblings, including Plaintiff.

           76.     On August 15, 1955, the Cuban Government granted to Maritima Mariel a 70-year

   Concession:

           ‘Maritima Mariel, SA’ is hereby granted the concession to plan, study, execute,
           maintain, and exploit public docks and warehouses in the Bay of Mariel Bay,
           province of Pinar del Rio Province, and the construction of new buildings and
           works, without prejudice to the rights acquired by third persons or entities under
           previous concessions still in force, for the purposes stated in this paragraph.

   Decree 2367 published in the Cuban Official Gazette dated August 15, 1955 at 13864 (English

   translation).

           77.     The 70-Year Concession also authorized Maritima Mariel to exercise a series of

   exceptional rights in the Bay of Mariel, including:

           a) The occupation and use, either temporary or permanent, of the lands and waters
              in the public domain or under private ownership and those of the State,
              province, or municipality, whenever they are essential for the execution and
              exploitation of the aforementioned projects and works.

           b) The right of mandatory expropriation, in accordance with Decree No. 595 of
              May 22, 1907 or any other later provision regarding ownership, possession, or
              use of any real estate or private property rights for land that must be occupied
              for the work, uses, and services mentioned in Section One, a procedure that may
              also be used with regard to any rights granted by the State, province, or
              municipality with regard to the maritime-land zone or public domain land or
              property of those entities of the Nation.


                                                   21
Case 1:21-cv-20443-DPG Document 1 Entered on FLSD Docket 02/02/2021 Page 22 of 37




          c) The right to impose, on privately owned property, any class of easement for the
             construction of any type of roads, traffic, access, movement, and parking of
             vehicles, the establishment of power lines (either overhead or underground),
             pipes and ducts for water, gas, ventilation, or drainage, and, in general, for
             anything that is inherent or deemed to be necessary for the purposes of carrying
             out, maintaining, and exploiting the works that the aforementioned paragraph
             one deals with, also with the power to attend those cases of forced
             expropriation, as provided for in the preceding subparagraph.

          d) The right to evict any tenants, sharecropper, squatter, or occupant of any other
             description from any property or facilities that must be occupied, either
             temporarily or permanently, for the projects referred to repeatedly in Section
             One, making a payment as compensation to the parties evicted equal to the
             amount of one year of rent paid in each case.

          e) The right to carry out the aforementioned acts by means of applying the
             provisions contained in Law-Decree No. 1015 of August 7, 1953 and No. 1998
             of January 27, 1955, whereby the National Finance Agency of Cuba will
             provide the financing of those projects.

   Id. at 13865-13866 (English translation).

          78.     Both Maritima Mariel and the 70-Year Concession are part of the Confiscated

   Property and were specifically identified in Resolution 436 as being confiscated from the Blanco

   Rosell Siblings by Cuba.

                  B.     Central San Ramón, Compañia Azucarera Mariel S.A.,
                         and Land

          79.     In addition to the 70-Year Concession and Maritima Mariel, the Blanco Rosell

   Siblings owned several other companies, including the sugar mill then known as the Central San

   Ramón, which they purchased in 1949. Central San Ramón was owned and operated by Compañia

   Azucarera Mariel S.A. (“Azucarera Mariel”), another company wholly owned by the Blanco

   Rosell Siblings.

          80.     The Blanco Rosell Siblings also had extensive land holdings (approximately 11,000

   acres) southeast, south and west of Mariel Bay which they owned through Central San Ramón and



                                                  22
Case 1:21-cv-20443-DPG Document 1 Entered on FLSD Docket 02/02/2021 Page 23 of 37




   Azucarera Mariel. Those approximately 11,000 acres included numerous improvements such as

   roads, railways, buildings, and utilities.

           81.     Azucarera Mariel, Central San Ramón and the 11,000 acres of land are part of the

   Confiscated Property that were specifically named in, and confiscated from the Blanco Rosell

   Siblings by Cuba, in Resolution 436.

           II.     Cuba’s Confiscation Of The Confiscated Property

           82.     On September 29, 1960, per Resolution 436, the Cuban Government announced the

   confiscation without compensation of all assets and rights, whatever their nature, then owned by

   the Blanco Rosell Siblings and which are herein defined as the Confiscated Property. Such

   Confiscated Property includes, inter alia, Maritima Mariel, the 70-year Concession, Central San

   Ramón, Azucarera Mariel, as well as all the “all shares or stock certificates representing capital of

   the entities listed in the [other] Whereas of [Resolution 436],” which included, inter alia, the 70-

   Year Concession and all the lands owned by these entities. See Resolution 436 at 23406.

           83.     More specifically, on September 29, 1960, the Cuban Government published

   Resolution 436 in its Official Gazette on the confiscation without compensation of the following:

           One: To confiscate, on behalf of the Cuban State, all of the property and rights,
           whatever their nature, forming the assets of the persons listed in the first Whereas,
           with the exception of property and rights that are strictly of a personal nature.

           Two: To confiscate, on behalf of the Cuban State, all shares or stock certificates
           representing capital of the entities listed in the [other] Whereas of this resolution,
           along with all of their properties, rights, and shares that are issued and in circulation.

           Three: To order the transfer of the properties, rights, and shares forming the assets
           of the legal entities listed in the preceding provision to the National Institute for
           Agrarian Reform (I.N.R.A.).

           Four: This resolution to be published in the OFFICIAL GAZETTE of the Republic
           for purposes of notification and fulfillment of what is provided for by Law No.
           715 of 1960.



                                                      23
Case 1:21-cv-20443-DPG Document 1 Entered on FLSD Docket 02/02/2021 Page 24 of 37




   Resolution No. 436(1) published in the Cuban Official Gazette dated September 29, 1960 at 23406

   (English translation).

          84.     In addition to expressly naming the 70-Year Concession and the above-referenced

   legal entities, Resolution 436 also expressly named the five Blanco Rosell Siblings as owners of,

   inter alia, the 70-Year Concession, Maritima Mariel, Central San Ramon, and Compania

   Azucarera Mariel.

          85.     But for Cuba’s confiscation in Resolution 436 published in the official Cuban

   Gazette on September 29, 1960, the 70-year Concession granted in Decree 2367 issued in 1955

   would still be in force. In any event, the Blanco Rosell Siblings’ interests in the 70-year

   Concession were cut short by Cuba’s confiscation of the 70-year Concession.

          86.     According to the Cuban Official Gazette as published on September 29, 1960, the

   confiscation of the Confiscated Property occurred on August 19, 1960. The story of the

   confiscation by the Cuban Government was reported by the Revolucion newspaper on September

   8, 1960. Both the Cuban Official Gazette and the newspaper Revolucion (now known as Granma

   following the merger of the Revolucion and Hoy newspapers) are available to the public.

          87.     The fact of the confiscation of the Blanco Rosell Siblings’ property in Cuba was so

   well known that, on April 18, 2019, the day after the Trump Administration announced that it

   would allow Helms-Burton Act lawsuits under Title III to go forward, stories published on both

   Radio Marti and TV Marti identified Plaintiffs’ claims to the Mariel Special Development Zone:

          The Mariel Special Development Zone, the star Cuban project to attract investment,
          was built on nationalized land where the Carranza-Bernal, Carbonell-González and
          Blanco-Rosell families owned sugar and hemp processing plants.3



   3
      https://www.radiotelevisionmarti.com/a/propiedades-que-ya-podr%C3%ADan-reclamar-en-tribunales-
   de-eeuu/236777.html/ (last visited February 2, 2021).


                                                  24
Case 1:21-cv-20443-DPG Document 1 Entered on FLSD Docket 02/02/2021 Page 25 of 37




          88.     The Confiscated Property has never been returned nor has adequate and effective

   compensation ever been provided, including for the 70-Year Concession or any other property

   interests belonging to Plaintiffs. Nor have the claims to the Confiscated Property been settled

   pursuant to an international claims settlement agreement or other settlement procedure.

          89.     Plaintiffs never abandoned their interest in and claims to the Confiscated Property.

          III.    The Cuban Government Incorporated The Confiscated Property
                  Into The Zona Especial De Desarollo Mariel(“ZEDM”)
                  (a/k/a Mariel Special Economic Zone)

          90.     The Zona Especial de Desarollo Mariel (“ZEDM”) (a/k/a Mariel Special Economic

   Zone) is an agency or instrumentality of the Cuban Government. Created by statute, the ZEDM

   is a special economic zone in Cuba with its own legal structure.

          91.     As stated above, the ZEDM has been referred to in the media as “the star Cuban

   project to attract investment.” See supra, ¶ 87.

          92.     Cuba incorporated the Confiscated Property into the ZEDM without the

   authorization of Plaintiffs and therefore the ZEDM traffics in the Confiscated Property.

          93.     Starting in or around 2009, the Government of Cuba and various non-Cuban

   corporate partners rebuilt the Port of Mariel and constructed a container terminal in the ZEDM.

          94.     The ZEDM’s container terminal subsumes the Blanco Rosell Siblings’ 70-Year

   Concession rights, pursuant to which they possessed the right, among other things, “to plan, study,

   execute, maintain, and exploit public docks and warehouses in the Bay of Mariel, province of Pinar

   del Rio, and the construction of new buildings and works…” See Decree 2367 at 13865.

          95.     The Blanco Rosell Siblings’ extensive land holdings on the southeast, south and

   west sides of Mariel Bay, all of which are part of the Confiscated Property, cover virtually every

   square meter of ZEDM section A5, which the ZEDM operates as a logistics zone.



                                                      25
Case 1:21-cv-20443-DPG Document 1 Entered on FLSD Docket 02/02/2021 Page 26 of 37




          96.     The Blanco Rosell Siblings’ 70-Year Concession encompasses all of Mariel Bay,

   including, but not limited to, ZEDM section A7, where the ZEDM’s container terminal is located.

   The following map illustrates that ZEDM section A7 encompasses the shoreline of Mariel Bay

   and land adjacent to the shoreline, areas that are subject to the Blanco Rosell Siblings’ 70-Year

   Concession:




          97.     The ZEDM is trafficking in the Blanco Rosell Siblings’ Confiscated Property

   within the meaning of the Helms-Burton Act because the ZEDM:

          (i)     … transfers, distributes, dispenses, brokers, manages, or … leases,
                  receives possesses, obtains control of, manages, uses, or otherwise
                  acquires or holds an interest in [the Confiscated Property];

          (ii)    engages in a commercial activity using or otherwise benefitting
                  from [the Confiscated Property],

          (iii)   causes, directs, participates in, or profits from trafficking (as
                  described clause (i) or (ii) by another person, or otherwise engages
                  in trafficking (as described in clause (i) or (ii) through another
                  person

                                                  26
Case 1:21-cv-20443-DPG Document 1 Entered on FLSD Docket 02/02/2021 Page 27 of 37




          without the authorization of any United States national who holds a claim
          to the property.

   22 U.S. Code § 6023(13)(A).

          98.     Those who “plan, study, execute, maintain and exploit public docks and

   warehouses in Mariel Bay, Pinar del Rio Province, and the construction of new buildings and

   works” (Decree 2367 at 13865) are trafficking in Plaintiffs’ Confiscated Property, including

   Plaintiffs’ 70-Year Concession.

          IV.     Defendants’ Trafficking

          99.     Since the opening of the Port of Mariel more than six years ago, Defendants have

   trafficked in the Confiscated Property, by knowingly and intentionally directing container ships

   from Port Everglades (Fort Lauderdale) and the Port of Jacksonville, Florida to the Port of Mariel

   in Cuba, either directly or by causing, directing, participating in, or profiting from trafficking by

   or through one or more other persons. When at the Port of Mariel, the container ships dock at,

   and/or otherwise use, benefit, and profit from the container terminal in the ZEDM including the

   ZEDM’s ports, docks, warehouses, and facilities. Defendants also engage in commercial activities

   using or otherwise benefitting from the ZEDM and Plaintiffs’ Confiscated Property.

          100.    According to one of Defendants’ Cuba-related business websites:

          Crowley is the only U.S. company that has provided efficient, dependable liner
          shipping service from the U.S. directly to Cuba since 2001. ….

          With our partner in Cuba, we offer assistance with Customs clearance and timely
          delivery to the doors of destinations across Cuba.

   See http://lp.crowley.com/en/cuba-express (last visited February 2, 2021).

          101.    Likewise, another one of Defendants’ business websites touts “four convenient

   sailings per month” from the United States “to the Port of Mariel”:



                                                    27
Case 1:21-cv-20443-DPG Document 1 Entered on FLSD Docket 02/02/2021 Page 28 of 37




          We offer regularly scheduled services for full container load (FCL) shipments
          between Wilmington, North Carolina, and Jacksonville and Port Everglades,
          Florida, to Cuba, with four convenient sailings per month to the Port of Mariel.
          In addition to containerized dry cargo, we can handle containerized reefer cargo,
          heavy lift, small package donations and household goods.
   See https://www.crowley.com/logistics/specialized/cuba-express/ (last visited February 2, 2021)

   (emphasis added).

          102.    By Defendants’ own admission, Defendants have sailed to Cuba for twenty years.

   See supra ¶ 100 (“Crowley is the only U.S. company that has provided efficient, dependable liner

   shipping service from the U.S. directly to Cuba since 2001.”).

          103.    Defendants’ repeated trafficking in the Confiscated Property the claims to which

   are owned by Plaintiffs is entirely consistent with Defendants’ marketing campaign. According

   to the IMO ”), two vessels — the Tucana J (IMO # 9355472) and the K-Storm (IMO # 9389435)

   — that are registered to Defendant Crowley Latin and operated by Defendant Crowley Liner,

   repeatedly docked at the Port of Mariel between January 2019 and January 2021.

          104.    Defendant Crowley Maritime is the beneficial owner and commercial operator of

   both the Tucana J and the K-Storm.

          105.    According to the IMO, two other vessels — the Pavo J (IMO # 9355458) and the

   Paradero (IMO # 9368998) — are operated by Crowley Liner, and both vessels docked at the Port

   of Mariel and engaged in commercial transactions with it and the ZEDM between May 2019 and

   August 2020.

          106.    Between January 2019 and January 2021, the Tucana J, the K-Storm, the Pavo J,

   and the Paradero, were knowingly and intentionally directed by Defendants to the Port of Mariel

   at least 43 times, where each of them, for themselves and on behalf of and/or at the direction of

   Defendants, engaged in commercial activity using or otherwise benefiting from the Confiscated

   Property which constitutes trafficking as defined in 22 U.S.C. § 6023(13)(A)(ii).

                                                  28
Case 1:21-cv-20443-DPG Document 1 Entered on FLSD Docket 02/02/2021 Page 29 of 37




          107.    In addition, while at the Port of Mariel the Tucana J, the K-Storm, the Pavo J, and

   the Paradero engaged in commercial activities at least 43 times, whereby each of the Defendants

   for themselves and/or the other Defendants, caused, directed, participated in, or profited from

   trafficking by another person, or otherwise engaged in trafficking through another person without

   the authorization of Plaintiffs which constitutes trafficking as defined in 22 U.S.C. §

   6023(13)(A)(iii).

          108.    On 25 of those 43 voyages, the Tucana J, the K-Storm, the Pavo J, and the Paradero

   departed from Port Everglades in Fort Lauderdale (within this District) and went straight to the

   Port of Mariel in Cuba where they engaged in acts of “trafficking” without Plaintiffs’ authorization

   in the Confiscated Property, the claims to which are owned by Plaintiffs. On every one of those

   43 trafficking voyages, Port Everglades was the first U.S. port at which the Tucana J, the K-Storm,

   the Pavo J, and the Paradero docked upon their return to the United States.

          109.    On August 27, 2020, Plaintiffs, through counsel, sent Crowley Maritime a letter

   pursuant to 22 U.S.C. § 6082(a)(3)(D) (“Notice Letter”) notifying Crowley Maritime that Crowley

   Maritime is trafficking in confiscated property as defined in the Helms-Burton Act, the claims to

   which are owned by Plaintiffs, without the authorization of Plaintiffs. On September 28, 2020, a

   process server delivered the Notice Letter to Crowley Maritime.

          110.    In an email dated September 18, 2020, Crowley Maritime’s counsel acknowledged

   receipt of Plaintiffs’ Notice Letter and requested an introductory call with Plaintiffs’ counsel.

          111.    On January 7, 2021, Plaintiffs, through counsel, sent Crowley Latin a Notice Letter

   notifying Crowley Latin that Crowley Latin is trafficking in confiscated property as defined in the

   Helms-Burton Act, the claims to which are owned by Plaintiffs, without the authorization of

   Plaintiffs. On January 12, 2021, a process server delivered the Notice Letter to Crowley Latin.



                                                    29
Case 1:21-cv-20443-DPG Document 1 Entered on FLSD Docket 02/02/2021 Page 30 of 37




           112.   On January 27, 2021, Plaintiffs, through counsel, sent Crowley Liner a Notice

   Letter notifying Crowley Liner that Crowley Liner is trafficking in confiscated property as defined

   in the Helms-Burton Act, the claims to which are owned by Plaintiffs, without the authorization

   of Plaintiffs. On January 28, 2021, a process server delivered the Notice Letter to Crowley Liner.

           113.   On February 1, 2021, Plaintiffs, through counsel, sent Crowley Logistics a Notice

   Letter notifying Crowley Logistics that Crowley Logistics is trafficking in confiscated property as

   defined in the Helms-Burton Act, the claims to which are owned by Plaintiffs, without the

   authorization of Plaintiffs.   The Notice Letter was delivered to Crowley Liner on February 2,

   2021.

           114.   Even after Defendant Crowley Maritime received Plaintiffs’ August 27, 2020

   Notice Letter, giving Crowley Maritime actual notice of Plaintiffs’ claims, Defendants continued

   to traffic in the Confiscated Property.

           115.   On or about December 3, 2020, the Tucana J (IMO # 9355472) was knowingly and

   intentionally directed by Defendants to the Bay of Mariel, where the Tucana J, for itself and on

   behalf of and/or at the direction of Defendants, engaged in commercial activity using or otherwise

   benefiting from the Confiscated Property which constitutes trafficking as defined in 22 U.S.C. §

   6023(13)(A)(ii).

           116.   In addition, while in the Bay of Mariel, the Tucana J engaged in commercial

   activities, whereby each of the Defendants for themselves and/or the other Defendants, caused,

   directed, participated in, or profited from trafficking by another person, or otherwise engaged in

   trafficking through another person without the authorization of Plaintiffs which constitutes

   trafficking as defined in 22 U.S.C. § 6023(13)(A)(iii).




                                                   30
Case 1:21-cv-20443-DPG Document 1 Entered on FLSD Docket 02/02/2021 Page 31 of 37




          117.    On or about December 31, 2020, the Tucana J (IMO # 9355472) was knowingly

   and intentionally directed by Defendants to the Port of Mariel, where the Tucana J, for itself and

   on behalf of and/or at the direction of Defendants, engaged in commercial activity using or

   otherwise benefiting from the Confiscated Property which constitutes trafficking as defined in 22

   U.S.C. § 6023(13)(A)(ii).

          118.    In addition, while at the Port of Mariel the Tucana J engaged in commercial

   activities, where each of the Defendants for themselves and/or the other Defendants, caused,

   directed, participated in, or profited from trafficking by another person, or otherwise engaged in

   trafficking through another person without the authorization of Plaintiffs which constitutes

   trafficking as defined in 22 U.S.C. § 6023(13)(A)(iii).

          119.    On or about January 14, 2021, the Tucana J (IMO # 9355472) was knowingly and

   intentionally directed by Defendants to the Port of Mariel, where the Tucana J, for itself and on

   behalf of and/or at the direction of Defendants, engaged in commercial activity using or otherwise

   benefiting from the Confiscated Property which constitutes trafficking as defined in 22 U.S.C. §

   6023(13)(A)(ii).

          120.    In addition, while at the Port of Mariel the Tucana J engaged in commercial

   activities, where each of the Defendants for themselves and/or the other Defendants, caused,

   directed, participated in, or profited from trafficking by another person, or otherwise engaged in

   trafficking through another person without the authorization of Plaintiffs which constitutes

   trafficking as defined in 22 U.S.C. § 6023(13)(A)(iii).

          121.    By and/or through the acts of trafficking of the Tucana J, the K-Storm, the Pavo J,

   and the Paradero in the Confiscated Property, which was undertaken and done without the

   authorization of Plaintiffs, Defendants trafficked in the Confiscated Property either directly or by



                                                   31
Case 1:21-cv-20443-DPG Document 1 Entered on FLSD Docket 02/02/2021 Page 32 of 37




   causing, directing, participating in, or profiting from trafficking by or through the Tucana J, the

   K-Storm, the Pavo J, and the Paradero and/or one or more of the other Defendants.

          122.    Because the Defendants did not obtain the authorization of Plaintiffs with regard to

   these acts of trafficking, Plaintiffs were injured by Defendants’ acts of trafficking in the

   Confiscated Property to which Plaintiffs own claims.

          123.    Plaintiffs have been injured by Defendants’ unauthorized acts of trafficking in the

   confiscated property to which plaintiffs own claims because, inter alia:

          (a)     Defendants are profiting without obtaining consent or paying adequate

                  compensation to the Plaintiffs from the use of the Confiscated Property;

          (b)     Plaintiffs are not receiving the benefit of their interests in the Confiscated

                  Property;

          (c)     Defendants’ trafficking in the Confiscated Property has undermined

                  Plaintiffs’ rights to compensation for the Confiscated Property;

          (d)     Defendants have profited from their use of the Confiscated Property at

                  Plaintiffs’ expense;

          (e)     Defendants have denied Plaintiffs the ability to obtain economic rent that

                  could have been negotiated for in exchange for their authorization to

                  Defendants to traffic in the Confiscated Property; and

          (f)     Defendants have appropriated from the Plaintiffs the leverage from the

                  Helms-Burton Act that Plaintiffs would have had on Cuba to negotiate

                  compensation for their Confiscated Property.

          124.    Although one or more of the Defendants claim to have one or more licenses issued

   by United States Department of Treasury, Office of Foreign Asset Controls, for some or all of their



                                                   32
Case 1:21-cv-20443-DPG Document 1 Entered on FLSD Docket 02/02/2021 Page 33 of 37




   shipments to Cuba, any such licenses do not qualify Defendants to benefit from the lawful travel

   exception defense contained in 22 U.S.C. § 6023(13)(B)(iii).

                                          CLAIM FOR DAMAGES
                                TITLE III OF THE HELMS-BURTON ACT

             125.   Plaintiffs incorporate by reference paragraphs 1 through 124 as if fully stated

   herein.

             126.   This case is brought pursuant to Title III of the Helms-Burton Act, 22 U.S.C. §

   6082.

             127.   Defendants did traffic, as the term “traffic” is defined in 22 U.S.C. § 6023(13)(A),

   in the Confiscated Property without authorization of Plaintiffs who own claims to the Confiscated

   Property. Defendants are therefore liable to Plaintiffs under the Helms-Burton Act.

             128.   Defendants have trafficked in the Confiscated Property, by knowingly and

   intentionally directing container ships from Port Everglades and from the Port of Jacksonville,

   Florida to the Port of Mariel in Cuba, either directly or by causing, directing, participating in, or

   profiting from trafficking by or through another person, including other Defendants. When in the

   Port of Mariel, the container ships dock at, and/or otherwise use, benefit, and profit from the

   container terminal in the ZEDM including the ZEDM’s ports, docks, warehouses, and facilities.

   Defendants also engage in commercial activities using or otherwise benefitting from the ZEDM

   and Plaintiffs’ Confiscated Property.

             129.   Defendants are therefore trafficking in Plaintiffs’ Confiscated Property and benefit

   or profit from the trafficking of the ZEDM in Plaintiffs’ Confiscated Property.

             130.   Beginning on or about January 2014, Defendants also knowingly and intentionally

   participated in, benefitted from, and profited from the ZEDM’s trafficking in the Confiscated




                                                     33
Case 1:21-cv-20443-DPG Document 1 Entered on FLSD Docket 02/02/2021 Page 34 of 37




   Property including, but not limited to, the 70-Year Concession, without the authorization of

   Plaintiffs.

           131.   Defendants engage in a commercial activity using or otherwise benefitting from the

   Confiscated Property, including, but not limited to, the 70-Year Concession.

           132.   Defendants also cause, direct, participate in, or profit from trafficking by the ZEDM

   in the Confiscated Property, including the 70-Year Concession.

           133.   Crowley Maritime has had actual knowledge of Plaintiffs’ claims to the Confiscated

   Property since at least September 18, 2020, due to Plaintiffs’ Notice Letter mentioned above in

   Paragraphs 109 -110.

           134.   Crowley Latin has had actual knowledge of Plaintiffs’ claims to the Confiscated

   Property since at least January 12, 2021, due to Plaintiffs’ Notice Letter mentioned above in

   Paragraph 111.

           135.   Crowley Liner has had actual knowledge of Plaintiffs’ claims to the Confiscated

   Property since at least January 28, 2021, due to Plaintiffs’ Notice Letter mentioned above in

   Paragraph 112.

           136.   Crowley Logistics has had actual knowledge of Plaintiffs’ claims to the Confiscated

   Property since at least February 2, 2021, due to Plaintiffs’ Notice Letter mentioned above in

   Paragraph 113.

           137.   Prior to Defendants’ receipt of Plaintiffs’ Notice Letters, Defendants knew or had

   reason to know that Plaintiffs own claims to the Confiscated Property.

           138.   Prior to Defendants’ receipt of Plaintiffs’ Notice Letters, Defendants knew or had

   reason to know that the ZEDM was trafficking in the Confiscated Property.




                                                   34
Case 1:21-cv-20443-DPG Document 1 Entered on FLSD Docket 02/02/2021 Page 35 of 37




           139.   Crowley Maritime’s continued trafficking in the Confiscated Property, including in

   the 70-Year Concession, more than 30 days after its receipt of Plaintiffs’ Notice Letter, subjects

   Crowley Maritime to treble damages. 22 U.S.C. § 6082(a)(3).

           140.   The ZEDM never sought nor obtained Plaintiffs’ authorization to traffic in the

   Confiscated Property, including the 70-Year Concession, the land, or any other Confiscated

   Property at any time.

           141.   The ZEDM’s knowing and intentional conduct with regard to the Confiscated

   Property constitutes trafficking as defined 22 U.S.C. § 6023(13).

           142.   Defendants did not seek nor obtain Plaintiffs’ authorization to traffic in the

   Confiscated Property, including in the 70-Year Concession or any other property interests at any

   time.

           143.   Defendants’ knowing and intentional conduct with regard to the Confiscated

   Property constitutes trafficking as defined in 22 U.S.C. § 6023(13).

           144.   As a result of Defendants’ trafficking in the Confiscated Property, Defendants are

   liable to Plaintiffs for all money damages allowable under 22 U.S.C. § 6082(a) including, but not

   limited to, those equal to:

           a.     The amount which is the greater of: … (i) the amount determined by a
                  special master pursuant to 22 U.S.C. § 6083(a)(2); or (ii) the “fair market
                  value” of the Confiscated Property, plus interest;

           b.     As to Defendants (including Crowley Maritime), three times the amount

   determined above (treble damages); and

           c.     Court costs and reasonable attorneys’ fees, and expenses.




                                                   35
Case 1:21-cv-20443-DPG Document 1 Entered on FLSD Docket 02/02/2021 Page 36 of 37




                                       REQUEST FOR RELIEF

          WHEREFORE, Plaintiffs demands judgment against Defendants as follows:

          A.      Awarding damages as allowed by law including treble damages and pre-filing

   interest as provided by the Act;

          B.      Awarding prejudgment interest as allowed by law on any amounts awarded;

          C.      Awarding attorneys’ fees, costs, and expenses; and

          D.      Awarding such other and further relief as may be just and proper.

                                                JURY DEMAND

          Plaintiffs demand a jury trial on all issues so triable, and a trial pursuant to Rule 39(c),

   Federal Rules of Civil Procedure, as to all matters not triable as of right by a jury.

   Dated: February 2, 2021                            Respectfully submitted,


                                                      HORR, NOVAK & SKIPP, P.A.

                                                      By: ___/s/ David J. Horr_______
                                                          David J. Horr
                                                          Florida Bar. No. 310761
                                                          William R. Boeringer
                                                          Florida Bar No. 347191
                                                          William B. Milliken
                                                          Florida Bar No. 143193
                                                          Two Datran Center, Suite 1700
                                                          9130 S. Dadeland Boulevard
                                                          Miami, Florida 33156
                                                          Telephone: (305) 670-2525
                                                          Facsimile: (305) 670-2526
                                                          dhorr@admiral-law.com
                                                          wboeringer@admiral-law.com
                                                          wmilliken@admiral-law.com




                                                     36
Case 1:21-cv-20443-DPG Document 1 Entered on FLSD Docket 02/02/2021 Page 37 of 37




                                                 By: ___/s/ John S. Gaebe_______
                                                     John S. Gaebe
                                                     Florida Bar No. 304824
                                                     Law Offices of John S. Gaebe P.A.
                                                     5870 SW 96 St.
                                                     Miami, Florida 33156
                                                     johngaebe@gaebelaw.com

                                                     Counsel for Plaintiff

   Of Counsel

         BERLINER CORCORAN & ROWE LLP

         David A. Baron (to be admitted pro hac vice)
         Melvin White (to be admitted pro hac vice)
         Laina C. Lopez (to be admitted pro hac vice)
         1101 17th Street, N.W., Suite 1100
         Washington, D.C. 20036-4798
         Tel: (202) 293-5555
         Facsimile: (202) 293-9035
         dbaron@bcr-dc.com
         mwhite@bcr-dc.com
         llopez@bcr-dc.com

         FIELDS PLLC

         Richard W. Fields (to be admitted pro hac vice)
         Martin Cunniff (to be admitted pro hac vice)
         1701 Pennsylvania Ave, N.W., Suite 200
         Washington, D.C. 20006
         Tel: (833) 382-9816
         fields@fieldslawpllc.com
         MartinCunniff@fieldslawpllc.com




                                                37
